Citation Nr: 0843485	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus Type II.

2.  Entitlement to an initial rating in excess of 30 percent 
for diabetic nephropathy (with hypertension).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  By this decision, the RO, in 
pertinent part, denied entitlement to TDIU and continued a 40 
percent disabling rating for diabetes mellitus Type II.  

Through the March 2006 decision, the RO also awarded service 
connection for diabetic nephropathy and assigned a 30 percent 
rating effective September 2005.  The veteran is appealing 
the original assignment of the 30 percent evaluation 
following the award of service connection.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran maintains that his service connected diabetes 
mellitus Type II and diabetic nephropathy have increased in 
severity since his last VA examination in December 2005.  VA 
outpatient treatment records dated in May 2007 show the 
veteran's diabetes mellitus had become uncontrolled.  The 
veteran's insulin dosage was increased, and it was to be used 
in the morning and at bedtime.  There are no follow-up 
treatment records associated with the claims folder to 
determine the current severity of the veteran's diabetes 
mellitus.

Where there is evidence of a material change in the veteran's 
condition or as in the instant case, when the veteran asserts 
that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination (December 2005), the prior VA examination 
report is also considered inadequate for rating purposes and 
a new VA examination is required.  See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).   After receipt of any 
additional records obtained in accordance with this remand, 
the examiner is asked to address the specific questions set 
forth in the numbered paragraphs below.  

The most recent records of VA outpatient treatment at the San 
Juan VA Medical Center were obtained in July 2007.  Ongoing 
VA medical records pertinent to the issues dated after July 
2007 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

The veteran has also filed a claim of entitlement to TDIU due 
to his service-connected disabilities.  The resolution of the 
veteran's diabetes mellitus Type II and diabetic nephropathy 
will impact his TDIU claim.  As such, the TDIU claim is 
inextricably intertwined with this issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together); see also Ephraim v. Brown,  5 Vet. App. 549, 550 
(1993) (inextricably intertwined claims should be remanded 
together).

In addition to being inextricably intertwined, the Board 
finds that a VA examination is necessary to prior to 
rendering a decision on the merits of the veteran's TDIU 
claim.  38 U.S.C.A. § 5103A.  A preliminary review of the 
record shows the veteran met the schedular criteria for TDIU 
pursuant to 38 C.F.R. § 4.16(a) as of September 2005; 
however, there is some indication in the record that the 
veteran voluntarily retired from his previous employer to 
except a merit based pension.  Thus, upon Remand, the veteran 
should be afforded a VA examination to determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

Upon Remand, the RO should also seek clarification from the 
veteran's previous employer, Administracion de Servicios 
Generales, with regard to the reasons for the veteran's 
termination of employment in November 2004.  The RO should 
send VA Form 21-4192 to Administracion de Servicios 
Generales. 

Finally, the veteran submitted a letter indicating that he 
had been found "totally disabled for insurance purposes" by 
the RO and Insurance Center in Philadelphia, Pennsylvania.  
While the letter was generated by a RO facility, it contained 
no explanation as the criteria for total disability, and most 
importantly, it was not considered by the agency of original 
jurisdiction (AOJ) in connection with the TDIU claim.  The 
veteran did not waive initial RO adjudication of the newly 
submitted evidence.  38 C.F.R. § 20.1304(c).  As such, a 
remand is also necessary on these grounds. 

As these matters are being remanded, the AOJ should take 
efforts to ensure that it provides the veteran with notice 
that meets all due process requirements, including those 
addressed by recent cases from the Court, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, this case must be remanded to effectuate the 
evidentiary development necessary to fully and fairly 
adjudicate the veteran's claims.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claims for higher 
evaluations for the service connected 
diabetes mellitus Type II and diabetic 
nephropathy with hypertension : 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation. 

2.  The RO should obtain relevant 
treatment records of the veteran from the 
San Juan, Puerto Rico, VAMC dated from 
July 2007 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  The RO should contact the 
Philadelphia, Pennsylvania, RO and 
Insurance Center, and obtain an 
explanation as to the criteria for 
identifying the veteran as  "totally 
disabled" for insurance purposes and 
awarding a waiver of life insurance 
premiums in October 2007.  All requests 
for records and their responses must be 
clearly delineated in the claims folder.

4.  The RO should send VA Form 21-4192 to 
the veteran's prior employer, 
Administracion de Servicios Generales, 
and request the reasons for termination 
of the veteran's employment in November 
2004.  All requests for records and their 
responses must be clearly delineated in 
the claims folder.

5.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
the veteran for a VA endocrinology 
examination to determine the current 
severity of the service connected 
diabetes mellitus Type II and diabetic 
nephropathy with hypertension.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed, to include the 
necessary laboratory tests.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding: (1 
)whether the veteran's diabetes mellitus 
requires insulin, restricted diet, and 
regulation of activities; (2) whether the 
veteran has had episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic provider; 
(3) whether diabetes mellitus produces 
other complications not already being 
compensated; and (4) the veteran's blood 
pressure.  Finally, the examiner should 
comment on the impact the veteran's 
service connected disabilities, to 
include diabetes mellitus, diabetic 
nephropathy with hypertension, diabetic 
peripheral neuropathy of the upper 
extremities, erectile dysfunction, right 
ear hearing loss, and chronic otitis 
media have upon his employability.  If 
the examiner is unable to address the 
question as to unemployability with 
regard to any of the service connected 
disabilities, he/she should so state and 
refer the matter to the appropriate 
examiner to obtain the necessary opinion.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's readjudication 
should include consideration of all 
applicable diagnostic codes.  The RO must 
document its consideration of whether 
"staged ratings" is appropriate.  
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals

